Opinion by Treat, C. J.:*  This is an action of debt, on a judgment recovered in the state of Ohio, by Kelley, against the administrators of William Allington. It appears from the record of the proceedings in Ohio, that the suit was there brought against Allington, in his life-time, and service of process had on him. At a succeeding term, the plaintiff suggested the death of Allington, and obtained leave to revive the suit, against his personal representatives. At a subsequent term, the present plaintiffs in error entered their appearance, and pleaded to the action as administrators of Allington; and a trial of the cause resulted in the judgment now the subject of controversy. The presumption from that record is, that the plaintiffs in error obtained letters of administration on the estate of Aldington in Ohio. To repel this presumption, the second plea alleges, that they were appointed administrators in this state, and that administration was never granted them elsewhere. This presents the question, whether a judgment recovered in another state, against an administrator appointed in this state, can be here enforced against the estate. A grant of administration in one country, does not confer on an administrator any title to the property of the intestate, situated in another country. He has no authority over, nor is he responsible for any effects of the estate, that may be beyond the jurisdiction. In administering the estate, he acts only in reference to the effects within the jurisdiction, and the debts that may there be presented against the estate. In his official capacity, he can neither sue nor be sued, out of the country from which he- derives his authority, and to which he is alone amenable. If he wishes to reach property, or collect debts belonging to the estate in a foreign country, he must there obtain letters of administration, and give such security, and become subject to such regulations, as its laws may prescribe. So, if a creditor wishes to bring a suit in order to satisfy his debt out of property in another jurisdiction, administration must there be first obtained. See Story’s Conflict of Laws, section 518, and the numerous authorities there cited. There are a few cases in this country, to the effect that a foreign executor may be sued in another jurisdiction, and be there made liable to the extent of the assets he may have with him; but the cases go no farther than to sustain the action for the purpose of subjecting such assets to the payment of the particular debt. Campbell vs. Tousey, 7 Cowen, 64; Swearingen’s Ex’rs vs. Pendleton’s Ex’rs, 4 Sergeant & Rawle, 389; Evans vs. Tatem, 9 do., 252; Bryan vs. McGee, 2 Washington’s C. C. R., 337. It may be doubted, whether these decisions can be supported on principle or authority; but conceding their correctness, they have no direct bearing on this case. The attempt here is to enforce against an estate a judgment rendered in Ohio, against administrators appointed in this state. It is clear that the state of Ohio could not rightfully extend her jurisdiction over the plaintiffs in error, in their official character, while within her limits, further than to compel them to account for such assets as they might there have. The plaintiffs in error derived their authority from this state, and they are to be made responsible here only, for their acts. That state may grant letters of administration on the estate, and in that way have the effects found within her territory administered; but she cannot, by proceedings in her own Courts, reach the assets in this state, or establish claims against the estate that will here be enforced. The debts against the estate are to be adjusted, and the effects belonging to it distributed, according to our own laws. But it is insisted, that the plaintiffs in error, by entering their appearance to the action in Ohio, submitted themselves to the jurisdiction of the court, and cannot now question its authority to pronounce the judgment. This position would be correct, if the proceedings there had been against them personally; but as respects them in their representative capacity, we think the effect is otherwise. The grant of administration in this state gave them no control over the estate in Ohio. It did not confer on them any authority to appear and defend the action—any power to go into another jurisdiction, and there permit claims to be adjudicated against the estate. Their authority is limited, and when they exceed it, their acts will not bind the estate. The appearance being wholly unauthorized by our laws, the judgment that resulted from it is not binding on the estate. If binding here, for any purpose, it is against the plaintiffs in error, personally. If the judgment had been obtained against an administrator, duly appointed in Ohio, the record would not be evidence of indebtedness, in an action against the administrators, in this state. “ Where administrations are granted to different persons in different states, they are so far regarded as independent of each other, that a judgment obtained against one will furnish no right of action against the other, to affect assets received by the latter, in virtue of his own administration; for, in contemplation of law, there is no privity between him and the other administrator.” Story’s Conflict of Laws, sec. 522. We are of the opinion that the judgment, if the allegations of the plea are true, cannot be here enforced against the estate. It is not such an adjudication as will bind the estate. The demand against the intestate has not been adjusted in pursuance of our laws, but in defiance of them. If the creditor wishes to secure any share of the assets in this state, he must sue on his original cause of action. This conclusion is not in conflict with the case of Davis vs. Connelly’s Ex’rs, 4 B. Monroe, 136. That was an action brought in Kentucky, against executors appointed in that state, on a judgment obtained against them in Ohio. The executors pleaded that they had never administered in Ohio ; and the plaintiff replied that the defendants, acting as executors and professing to be such, entered their appearance in the original action, and thereby became executors de son tort, and are estopped to deny that they were executors in Ohio. The Court sustained the replication, and decided that the defendants were chargeable, as executors in their own wrong. In this case, the plaintiffs in error are not sued as executors de son tort; but the object of the suit is to enforce the judgment against the estate, and satisfy it out of the assets. The second plea also alleges, that the demand sought to be recovered, was not exhibited within two years after the grant of letters of administration. The statute provides that “ all demands not exhibited within two years as aforesaid, shall be forever barred, unless such creditor shall find other estate of the deceased, not inventoried or accounted for by the executor or administrator ; in which case his claim shall be paid pro rata, out of such subsequently discovered estate', saving, however, to femes covert, infants, persons of unsound mind, or imprisoned, or beyond the seas, the term of two years after their respective disabilities be removed, to exhibit their claims.” R. S., chapter 109, sec. 115. If a demand against an estate is not exhibited within the time limited by this provision, the creditor is excluded from any participation in the assets already received by the administrator, and he must satisfy his debt out of subsequently discovered estate. The plea, therefore, required an answer from the plaintiff. If he exhibited his claim within two years after administration was granted, or if laboring under one of the disabilities named in the statute, he exhibited it within two years after the same was removed, it should have been specially replied. If barred, however, by the statute, from receiving any share of the estate already inventoried or accounted for, he would still, on proof of his debt, be entitled to a judgment for the amount due, to be satisfied out of future assets. Thorn vs. Watson, 5 Gilman, 26. The Circuit Court erred in sustaining a demurrer to the second plea. The plea was, perhaps, obnoxious to a special demurrer, as presenting two distinct defences to the action. But no such objection was taken. The demurrer was properly sustained to the other pleas. Under our statute, they present no defence to the action. At common law, the failure of an administrator to plead a want of assets, or that he had fully administered, operated as an admission on his part that he had assets, sufficient to satisfy the demand; and he was afterwards estopped from asserting that he had no assets, or that he had fully administered. Hence the necessity of this class of pleas. The case is different under our statute. It provides “that no executor or administrator, or security for an executor or administrator, shall be chargeable beyond the assets of the testator or intestate, by reason of any omission or mistake in pleading, or false pleading of such executor or administrator.” R. S., ch. 109, sec. 77. A judgment against an administrator, only establishes a debt against the estate, to be paid in the due course of administration. The creditor is not entitled to execution on his judgment, either against the administrator or the property of the intestate. Welch vs. Wallace, S Gilman, 490. This change of the common law dispenses with the plea of plene administravit, and renders it wholly unnecessary. It is, in fact, no defence to an action against an administrator. A creditor has the right to bring his suit, at any time within one year after the administrator has settled his accounts with the Court of Probate, and recover judgment, to be satisfied out of assets thereafter to be discovered. R. S., ch. 109, secs. 102 and 115. Thorn vs. Watson, 5 Gilman, 26. The judgment of the Circuit Court will be reversed, and the cause remanded for further proceedings. Judgment reversed.  Mr. Justice Trtoiuull haying been of counsel, did not sit at the hearing of this cause.